IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. AP-76,936

                     TERENCE TRAMAINE ANDRUS, Appellant

                                             v.

                                THE STATE OF TEXAS

             ON DIRECT APPEAL FROM CAUSE NO. 09-DCR-051034
                      IN THE 240 TH DISTRICT COURT
                          FORT BEND COUNTY

       Per curiam. Y EARY, J., filed a concurring statement, in which H ERVEY and
N EWELL, JJ., joined. K ELLER, P. J., filed a dissenting statement. A LCALA, J., filed a
dissenting statement.

                                          ORDER

       The above-styled and numbered cause is pending before this Court as a result of

appellant’s capital murder conviction and resulting sentence of death in the 240 th District

Court of Fort Bend County, Cause No. 09-DCR-051034, styled The State of Texas v.

Terence Tramaine Andrus. Appellant argues on appeal that the trial court erred in

denying his pretrial motion to suppress his oral and written statements.

       When a question is raised as to the voluntariness of an accused’s statement, Article
                                                                                   Andrus – 2

38.22, § 6, of the Texas Code of Criminal Procedure, requires the trial court to “enter an

order stating its conclusion as to whether or not the statement was voluntarily made, along

with the specific finding of facts upon which the conclusion was based, which order shall

be filed among the papers of the cause.” The trial court conducted a hearing on

appellant’s pretrial motion to suppress his statements and denied the motion without

entering findings of fact and conclusions of law.

       Under Texas Rule of Appellate Procedure 34.5(c)(2), an appellate court can order

the trial court to “prepare and file findings of fact and conclusions of law as required by

law” (emphasis added) and have the clerk supplement the record with those findings and

conclusions without abating the case. Assuming that the findings and conclusions were

required by law to be made, then the record can simply be supplemented without abating

the case.

       Therefore, the trial court is directed to prepare and file findings of fact and

conclusions of law regarding the voluntariness of appellant’s statements. The trial court

clerk must then prepare, certify, and file in this Court a supplemental clerk’s record

containing the findings and conclusions. The findings and conclusions are to be made,

and the supplemental clerk’s record is to be filed, within 30 days of the date of this order.

See T EX. R. A PP. P. 34.5(c)(2).

       IT IS SO ORDERED THIS THE 25TH DAY OF FEBRUARY, 2015.

Do not publish